Citation Nr: 0937021	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  04-01 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from June 1981 to 
June 1985 and November 1985 to September 1988.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied entitlement to a rating in excess 
of 10 percent for arthritis of the right knee.

In July 2006, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim (as reflected in a July 
2009 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

During the course of this appeal, in a July 2009 rating 
decision the RO granted a seperate 10 percent rating for 
instability of the right knee.  As a higher schedular 
evaluation for arthritis of the right knee is possible, the 
issue of entitlement to a rating in excess of 10 percent 
remains before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  A right knee disability is shown by degenerative joint 
disease of the knee; knee is not ankylosed, the range of 
motion of the knee does not show impairment that comports 
with limitation necessary for a higher rating, there is no 
evidence of non-union or malunion of the knee, and there are 
no indications of moderate impairment of the knee.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
arthritis of the right knee are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in August 2001 and August 2006.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in July 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  During the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to this matter was provided in August 2006. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
post-service VA and private treatment records pertaining to 
his claimed right knee disability have been obtained and 
associated with his claims file.  The RO requested the 
Veteran's service treatment records for his second period of 
service in October 2007; however, a response indicated that a 
thorough search of the Veteran's record found no additional 
medical records.  The Veteran submitted some copies of 
service treatment records dated during his time of active 
service. 
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Based on a review of the service treatment records, a rating 
action in January 1989 granted service connection for a right 
knee disability.  The knee was evaluated pursuant to 
Diagnostic Code 5260 and Diagnostic Code 5003; and the knee 
was initially assigned a 10 percent disability rating.  While 
the Veteran's limitation of motion (flexion) did not actually 
warrant a compensable rating under Diagnostic Code 5260, the 
RO noted that VA regulations provide that x-ray evidence of 
arthritis is entitled to the minimum compensable evaluation 
for the joint, i.e., 10 percent under either Diagnostic Code 
5260 or 5261.  See 63 Fed. Reg. 56,703 (1998).  Thus, in 
consideration of the additional functional impairment caused 
by painful arthritis, the RO assigned 10 percent disability 
ratings for each of the Veteran's right knee.  The Veteran 
was assigned a separate rating for degenerative arthritis of 
the left knee in a RO decision dated June 2002. 

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).



 38 C.F.R. § 4.71, Plate 2 (2008).






Factual Background

In a January 1989 decision, the RO granted service connection 
for degenerative arthritis of the knee based on a service 
Medical Board report showing a diagnosis of chronic bilateral 
patellar tendonitis and a VA x-ray report of the Veteran's 
knees which revealed minimal, bilateral, symmetrical 
osteoarthritis.

In an August 2001 VA therapy note, the Veteran complained of 
painful knees which he stated begin when he was in the 
military.  He reported he worked as a corrections officer at 
a prison, but primarily did administrative work.  He 
complained that activities such as prolonged walking or 
running increased his pain, and when he performs any mowing 
or lawnwork it puts him on the couch for hours.  He noted 
numbness in both legs after those activities, and described 
pain as a constant dull ache that increased with movement.  
The examiner noted he had active range of motion in lower 
extremities with no obvious severe limitations.  

In a February 2002 VA progress note the Veteran complained of 
arthritis of both knees and stated he was still having pain 
in both knees, but more on the right side.  He stated he did 
not take the pain pills very frequently, but that he has 
realized his pain became worse and worse both in the lower 
back and the knees.  The examiner noted that there was no 
cyanosis or edema of the extremities.  

In a February 2002 VA joints examination, the Veteran 
complained of bilateral knee pain that is increased by 
walking and increased activity.  He denied giving way and 
locking, but reported some swelling with walking, pain under 
patellar tendons worse on the right knee, grinding and a 
popping sensation.  He also complained that it has affected 
his daily living as he had to change jobs because of the pain 
and he cannot hunt or work on his car for periods of time.  
Upon examination, itw as noted that there was a negative 
anterior drawer test, no effusion, no legamentous 
instability, but there was anteromedial joint line 
tenderness, some tenderness on the distal patellar tendon, 
positive chondromalacia sign, crepitus with both passive and 
active motion, and McMurray's of the right knee was somewhat 
uncomfortable, but there was no palpable click or pop.  The 
examiner diagnosed bilateral chondromalacia of the knees with 
degenerative changes in the patellofemoral joint.

In a February 2002 addendum to the VA examination, the 
examiner noted that his right knee had 0 degrees to 95 
degrees of range of motion, with severe pain at 95 degrees 
along the tibial tubercle and medial anterior joint line, no 
laxity of the medical collateral or lateral collateral 
ligament, no laxity of ACL or PCL, there was a +1 effusion of 
the suprapatellar bursa, and mild tenderness to pinch over 
the patella.  

In an August 2006 private treatment record, the Veteran 
reported arthritis and pain in both knees. 

In an August 2006 VA primary care note, the Veteran 
complained of knee pains and muscle cramps, as well as joint 
pain or stiffness.  Upon examination the examiner found lower 
extremities normal.

In a February 2008 VA primary care note, the Veteran 
complained of right knee pain and stated that Naprosyn was 
not improving.  The examiner noted no edema in the 
extremities and gave the Veteran medication and a knee brace. 

In an April 2008 VA emergency room (ER) note, the Veteran 
complained of bilateral knee pain that had flared up after 
exertion and was constant since the previous day.  In the ER 
physician assessment, the Veteran complained of knee pain, 
chronic, with no help from Diclofenac, and no new numbness, 
weakness, bladder or bowel problems, or fever.  Upon physical 
examination, the Veteran was noted to have local 
pain/tenderness at the right patella, no swelling, intact 
neural and vascular structures, intact and aligned 
ligamentous structures, no joint effusion or synovitis, 
normal range of motion, non-tender, swollen or red joints, no 
broken or bruised skin, and no rash.  The examiner diagnosed 
osteoarthritis.

In a May 2008 VA primary care note, the Veteran complained of 
knee pains, muscle cramps, as well as joint pain or 
stiffness.  Upon examination the examiner found his lower 
extremities normal.

In a June 2009 VA examination report, the Veteran reported 
right knee pain, weakness, stiffness, deformity, giving way, 
but denied locking, effusion, dislocation, or recurrent 
subluxation.  The Veteran reported swelling and tenderness of 
the right knee joint, but denied heat, redness, and drainage.  
He reported flare-ups on a daily basis especially with 
walking and standing, which last for a full day and are 
releved with rest and foot elevation.  The Veteran stated he 
has been using a right knee brace and he walks with a cane 
occasionally.  He denied hospitalization or surgery on his 
right knee, as well as fever, loss of appetite, other 
constitutional symptoms, and neoplasm or prosthesis.  The 
Veteran indicated that he had been working in a local federal 
prison, that his job requires lots of walking and standing, 
and that, although his right knee hurts, he has been 
performing his job.  He stated he missed one to three days 
per month from his job, and that his condition did not 
interfere with his activities of daily living.  He indicated 
that regarding functional limitation on standing and walking, 
after standing 5 to 10 minutes he needs to sit down, and he 
also reported that after half a mile of walking, his right 
knee bothers him, and he needs to sit down.  

Upon physical examination, the examiner noted that the 
Veteran's gait was limping, he could not walk on toes and 
heels, and he could perform tandem walking by holding 
examination table and wall.  The examiner noted mild 
tenderness to both of his lateral and medial joint line 
without any evidence of effusion, deformity, and crepitation.  
The examiner reported that for the right knee the Veteran had 
0 degrees of full extension both active and passive without 
any discomfort and pain, and flexion of 0 to 120 degrees with 
pain and discomfort at the end point with both active and 
passive.  The examiner noted that repetitive range of motion 
did not change his range of motion, anterior and posterior 
drawer tests were negative, right knee joint McMurray's test 
and Lachman tests were negative, nontender and thick 
callosities at the medial aspect of the right great toe area 
without any evidence of skin breakdown and ulceration, shoe 
wear pattern at the out part of his toes area as well as 
inner part of the heel areas bilaterally.  The examiner also 
stated that it would be pure speculation to give an opinion 
on whether there would be pain, weakness, incoordination, and 
lack of endurance or change in range of motion with a flare-
up of the right knee joint.  An x-ray report from that time 
revealed minimal degenerative changes.  

Analysis

Based upon the evidence, the Board finds that an evaluation 
in excess of 10 percent for the Veteran's right knee 
disability is not warranted.  The Veteran's right knee 
disability is manifested by X-ray evidence of mild 
degenerative arthritis, and objective evidence of pain and 
limited motion.  These manifestations are accounted for in 
the currently assigned 10 percent disability rating.  The 
Veteran's limited range of motion in the right knee is still 
not shown to warrant a higher rating under Diagnostic Codes 
5260 and 5261 (2008).  Normal range of motion of the knee is 
to zero degrees extension and to 140 degrees flexion.  See 38 
C.F.R. § 4.71a, Plate II. In order to warrant a higher rating 
on the basis of limitation of motion alone, flexion must be 
limited to 45 degrees of extension to 10 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  However, at 
the June 2009 VA examination, flexion of the right knee was 
possible to 120 degrees and extension was possible to 0 
degrees.  Thus, a higher rating is not warranted.

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his right knee disability.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

Competent medical evidence is also absent any findings of 
ankylosis; dislocated or symptomatic semilunar cartilage; 
tibia or fibula impairment; or genu recurvatum for the 
assignment of higher or separate ratings under alternative 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263.  Consequently, the 
assignment of an evaluation in excess of 10 percent for the 
Veteran's right knee disability based upon any of these 
diagnostic codes is not warranted.  

In a precedent opinion VAOPGCPREC 23-97 (July 1, 1997), the 
VA Office of the General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a 
(2008).  It was noted that Diagnostic Code 5257 specifically 
addressed only instability of the knee and Diagnostic Code 
5003 specifically addressed only arthritis and disability 
from arthritis due to limitation of range of motion.  Thus, 
because these Diagnostic Codes applied either to different 
disabilities or to different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
Codes do not amount to pyramiding (i.e., evaluating the same 
disability under various diagnoses) which is precluded under 
38 C.F.R. § 4.14 (2008).  The Board notes that the Veteran 
currently has a separate rating for mild instability of the 
right knee under Diagnostic Code 5257.  

The Board has also considered whether a compensable rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups, is warranted.  However, the 
Board observes that there is no objective evidence that the 
Veteran is further limited by fatigue, weakness, lack of 
endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

For all the foregoing reasons, the Veteran's claims for 
entitlement to ratings in excess of 10 percent for right knee 
degenerative arthritis must be denied.  The Board has 
considered staged ratings, under Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected right knee disabilities that would 
take the Veteran's case outside the norm so as to warrant the 
assignment of any extraschedular rating.  The Veteran stated 
in his June 2009 VA joints examination report that he had 
missed work about one to three times in the previous month 
due to pain; however, competent medical evidence does not 
reflect any "marked interference" with employment.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


